Citation Nr: 1736212	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  10-07 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for service-connected ventral hernia, with post-operative residuals prior to March 17, 2009.

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability prior to March 17, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1984 to March 2004.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO in New Orleans, Louisiana, currently has jurisdiction over the Veteran's VA claims folder.

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) at the RO in May 2014, and before the undersigned Veterans Law Judge (VLJ) in July 2015.  Transcripts of both hearings are of record.

In September 2015, the Board remanded the case for further development.  The matter has now been returned to the Board for additional appellate consideration.

In regard to the procedural history, the Board notes that the original May 2009 rating decision, in pertinent part, continued the then noncompensable (zero percent) rating for the Veteran's service-connected ventral hernia.  Thereafter, an August 2009 DRO decision assigned a 20 percent rating for the service-connected ventral hernia, effective from March 17, 2009 (date of claim).  A subsequent September 2014 rating decision assigned a 40 percent rating for the service-connected ventral hernia, effective from March 17, 2009.  More recently, a July 2016 rating decision assigned a 100 percent rating for the ventral hernia, effective February 11, 2016; while a subsequent December 2016 rating decision made the 100 percent rating effective from March 17, 2009.  The Veteran has also been assigned special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s) (housebound rate) from March 17, 2009.  

The Board further notes that the Veteran's TDIU claim has been construed as part of his increased rating claim for the service-connected ventral hernia as he has contended he is unemployable due to that disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009),

The Board also notes that while the Veteran has been assigned a 100 percent rating from the March 2009 date of claim, a May 2017 statement from his accredited representative indicated he was seeking a higher rating prior to March 2009.  Under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 an effective date for an increase in disability compensation may be assigned within 1 year from date of claim under certain circumstances.  See also Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  The record does not reflect the Veteran submitted an increased rating claim for his service-connected ventral hernia, or for TDIU, prior to March 17, 2009.  Consequently, the Board has construed the appellate claims as entitlement to a compensable rating for ventral hernia and entitlement to TDIU prior to March 17, 2009; and the focus will be on the one year period prior to that date.


FINDINGS OF FACT

1.  The competent and credible evidence of record reflects that for the period from March 17, 2008, to January 11, 2009, it is factually ascertainable that the Veteran's service-connected ventral hernia was manifested by postoperative wounds with weakening of the abdominal wall.

2.  The competent and credible evidence of record reflects it is factually ascertainable from January 12, 2009, that the Veteran's service connected ventral hernia more nearly approximated than not persistent, inoperable residuals.

3.  The competent and credible evidence of record reflects it is factually ascertainable that the Veteran was unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities as of November 1, 2008, the day following his last day of gainful employment.

4.  For the period from January 12, 2009, the Veteran is in a receipt of a single disability rated as 100 percent disabling, and has additional service-connected disabilities ratable at 60 percent or more.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating of 20 percent for the Veteran's service-connected ventral hernia are met from March 17, 2008, to January 11, 2009.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7339 (2016).

2.  The criteria for a compensable rating of 100 percent for the Veteran's service-connected ventral hernia are met from January 12, 2009.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7339 (2016).

3.  The criteria for assignment of a TDIU due to service-connected disability are met from November 1, 2008.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.400, 4.3, 4.7, 4.16 (2016).

4.  The criteria for SMC at the housebound rate are met from January 12, 2009.  38 U.S.C.A. §§ 1114, 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.350, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, as discussed in the Introduction, the Board has concluded the focus of this appeal is the one year period prior to the March 17, 2009, claim.  Nothing indicates there is outstanding evidence pertinent to that period that has not been obtained or requested.  Moreover, any further development, to include a new examination, would pertain to the severity of the Veteran's ventral hernia and other service-connected disabilities subsequent to that period.  Further, it does not appear the Veteran has identified any current deficiency regarding the notification and assistance he has received for his appellate claims, or in the conduct of the May 2014 and/or July 2015 hearings.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis - Ventral Hernia

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Under 38 C.F.R. § 4.114, Diagnostic Code 7339, healed postoperative wounds of a ventral hernia, with no disability, belt not indicated, is rated as noncompensable (zero percent).  Small postoperative ventral hernia, not well supported by belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt, is rated 20 percent disabling.  Large postoperative ventral hernia, not well supported by belt under ordinary conditions, is rated 40 percent disabling.  Massive persistent postoperative ventral hernia, with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable, is rated 100 percent disabling.

Historically, the Board notes that service connection was established for the Veteran's ventral hernia by an August 2004 rating decision effective April 1, 2004; with an initial noncompensable rating being assigned.  The record does not reflect the Veteran disagreed with the effective date or initial rating assigned for that disability.  Moreover, it does not appear new and material evidence pertinent to the assigned rating was physically or constructively of record within the appeal period of that decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, that decision is final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.  The Board also reiterates that the record does not reflect the Veteran filed an increased rating claim for his ventral hernia prior to March 17, 2009; and the focus of this appeal is the one year period prior to that date of claim, which is from March 17, 2008.

Initially, the Board finds that the competent and credible evidence of record reflects that it was factually ascertainable from March 17, 2008, that the Veteran's service-connected ventral hernia was manifested by postoperative wounds with weakening of the abdominal wall.  For example, a December 2007 CT scan of the abdomen and pelvis included findings of a defect of the right anterolateral abdominal wall projecting laterally.  Granted, there was no bowel-related abnormality other than the abdominal wall defect found on that scan.  However, subsequent treatment records dated in January 2008 note that the Veteran was treated for a painful incisional hernia which limited activity.  Similar findings were made on subsequent records dated in December 2008.  As such, it would appear such impairment was present throughout the pertinent period.  Therefore, it appears the Veteran more nearly approximated than not the criteria for at least a 20 percent rating under Diagnostic Code 7339 from March 17, 2008.  See 38 C.F.R. §§ 4.3, 4.7.

The Board notes that from March 17, 2008, through January 11, 2009, there are no competent medical findings which explicitly reflect the Veteran's ventral hernia was large, not well-supported by a belt, or had residuals which made the disability inoperable.  In fact, the January 2008 records reflect the Veteran was to be referred to general surgery for evaluation of his ventral hernia.  The subsequent records from December 2008 reflect the Veteran did not follow-up on that referral because he did not want it to interfere with work, but that he was now interested in such a procedure, and he was again referred to general surgery for evaluation.  Stated another way, the available medical treatment records reflect it was believed surgery was an option for the ventral hernia from March 17, 2008, through January 11, 2009.

The Board notes, however, that treatment records dated January 12, 2009, reflect it was determined that due to the Veteran's complex adnominal history the risks of surgery outweighed the benefits; and details were provided in support of that conclusion.  In other words, as of that date there was competent medical evidence to the effect the Veteran's ventral hernia had persistent, inoperable residuals.  Subsequent records continue to include similar competent medical opinions to the effect the ventral hernia was inoperable to include VA examinations in March 2009, July 2013, and February 2016.  Consequently, the Board finds that it was factually ascertainable that the Veteran more nearly approximated than not the criteria for a 100 percent rating for his ventral hernia from January 12, 2009.  Id.  The Board also notes that this is consistent with the basis for the assignment of a 100 percent rating by the July 2016 and December 2016 rating decisions.

For these reasons, the Board finds the Veteran is entitled to a 20 percent rating for his ventral hernia from March 17, 2008, to January 11, 2009; and a 100 percent rating from January 12, 2009.  The Board also finds that the record does not warrant a rating in excess of 20 percent for the March 17, 2008, to January 11, 2009, period to include on the basis of a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.

Analysis - TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

The Board notes that during the period pertinent to the present TDIU claim, service connection was in effect for the ventral hernia as well as sleep apnea; posttraumatic stress disorder (PTSD); transitional segmentation, post-operative changes, status-post retained bullet with spondylosis; a left knee disability; a left ankle disability; hypertension; hiatal hernia with gastrointestinal reflux disease (GERD) and dumping syndrome; and residuals scars.  Further, he satisfies the schedular criteria for consideration of a TDIU during this period.  In pertinent part, he had a combined disability rating of 80 percent from April 1, 2004; and as a result of the Board's determination that a 20 percent rating  is warranted for his ventral hernia from March 17, 2008, he would have a combined rating of 90 percent (See 38 C.F.R. § 4.25) from that date; and the Board has also determined a 100 percent rating is warranted from January 12, 2009.  Moreover, he has had at least one disability, sleep apnea, which has been evaluated as 50 percent disabling since April 1, 2004.  His PTSD was evaluated as 30 percent from April 1, 2004; 50 percent from July 27, 2010; and 70 percent from October 28, 2014.  Therefore, the Board must now determine whether it was factually ascertainable during the pertinent period whether the Veteran was unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  However, consideration may not be given to a claimant's age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As detailed in a June 2012 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) the Veteran has a college education; and worked in a full-time capacity at his last place of employment from 2006 to October 30, 2008.  He has not worked since his last date of employment, and he has contended that a combination of his PTSD and hernia preclude his employability.  He also testified that his prior employment consisted of performing duties as a shipping clerk.  See July 2015 Hearing Transcript, pp. 12-13.

The Board notes that the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, supra.  

The Board acknowledges that VA examinations in July 2013 and June 2014 include opinions to the effect, at that point in time, the Veteran's service-connected disabilities would preclude him from performing the activities of a heavy-duty occupation, but not activities of a light-duty occupation.  A subsequent February 2016 VA examination concluded, at that point in time, the Veteran was precluded from substantially gainful employment due solely to his ventral hernia, but that his other service-connected disabilities would not preclude sedentary or light-duty occupation.  Although these examinations are subsequent to the period that is the focus of this appeal, it is evidence for consideration.  In pertinent part, these examinations indicate the Veteran's ability to engage in even sedentary employment would require certain accommodations due to his service-connected disabilities.  The Board also notes that the February 2016 VA examiner stated that the type of specific jobs the Veteran may be capable of were beyond the scope of the examination without speculation.

The Board further notes that at his July 2015 hearing the Veteran disputed the opinions of the VA examiners that his service-connected disabilities did not preclude light-duty/sedentary employment, and provided details how the impairment of his disabilities would preclude even that type of employment.  See July 2015 Hearing Transcript, pp. 12-13.  The Board has also thoroughly reviewed the other evidence of record for the pertinent period, to include medical treatment records.  Based upon this evidence, it appears that following his last date of employment on October 30, 2008, the combined impairment of the Veteran's service-connected disabilities would have resulted in impairment transitioning to the type of sedentary employment consistent with his education and work experience.  This level of impairment indicates that no more than marginal employment would have been possible from this period.  Under the law, marginal employment does not constitute substantially gainful employment.  

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds the competent and credible evidence of record reflects it is factually ascertainable that the Veteran was unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities as of November 1, 2008, the day following his last day of gainful employment.  Therefore, he is entitled to a TDIU from this date.

Analysis - SMC

As noted in the Introduction, the Veteran has been assigned SMC pursuant to 38 U.S.C.A. § 1114(s) (the housebound rate) from March 17, 2009.  VA's duty to maximize benefits requires it to assess all of a claimant's service-connected disabilities to determine whether any combination of the disabilities establishes eligibility for SMC under 38 U.S.C.A. § 1114(s) during the period that is the focus of this appeal.  

SMC by reason of being housebound are payable if a veteran has a single permanent disability rated 100 percent disabling and has either (1) additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) is "permanently housebound" by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  The disabilities independently ratable at 60 percent or more must be separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 C.F.R. § 3.350(i)(1).  

Housebound benefits are generally not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).  However, in Bradley v. Peake, 22 Vet. App. 280, 293 (2008), the Court held that a TDIU satisfies the total (100 percent) rating requirement if the TDIU evaluation was, or can be, predicated upon a single disability and there exists additional disability or disabilities independently ratable at 60 percent or more, for purposes of entitlement to special monthly compensation for a housebound rating.  In other words, 38 U.S.C. § 1114(s) for housebound benefits does not limit "a service-connected disability rated as total" to only a schedular rating of 100 percent.  Id.  A TDIU rating based on a single disability is permitted to satisfy the statutory requirement of a total rating.  Id.  Nevertheless, the TDIU rating based on a single disability that satisfies the total (100 percent) rating requirement must be separate and distinct from the additional disability or disabilities independently ratable at 60 percent or more for purposes of housebound benefits.  Id.  In addition, the Bradley decision also stated that the decision to treat multiple disabilities as one under 38 C.F.R. § 4.16 (a) was specifically limited to TDIU ratings.  That is, a TDIU rating based on multiple service-connected disabilities does not satisfy the criteria for one total disability in considering entitlement to housebound benefits under 38 U.S.C.A. § 1114(s).  Id. at 290-91. 

The Court reiterated this interpretation with its holding in Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2010) ("The Court today holds that a TDIU rating that is based on multiple disabilities cannot satisfy the section 1114(s) requirements of 'a service-connected disability' because that requirement must be met by a single disability.").

In this case, the Veteran does not have a single service-connected disability rated as 100 percent disabling prior to January 12, 2009.  Although the Board has determined that a TDIU is warranted from November 1, 2008, as detailed above this was based upon the combined impairment of all of his service-connected disabilities during that period; i.e., he was not found to be unemployable based solely upon a single service-connected disability at that point in time.  The Board further notes that while the February 2016 VA examiner did find at that point in time the Veteran was unemployable due solely to his ventral hernia, that opinion did not address the period prior to March 2009.  Nothing in the record otherwise reflects the Veteran was permanently housebound due to his service-connected disabilities from November 1, 2008.

The Board does note, however, that for the reasons detailed above the Veteran is entitled to a single 100 percent rating for his service-connected ventral hernia from January 12, 2009.  He also has additional service-connected disabilities ratable at 60 percent or more as of that date.  Therefore, he is entitled to SMC under 38 U.S.C.A. § 1114(s) from January 12, 2009.  


ORDER

A compensable rating of 20 percent for the Veteran's service-connected ventral hernia is granted from March 17, 2008, to January 11, 2009; subject to the law and regulations governing the payment of monetary benefits.

A compensable rating of 100 percent for the Veteran's service-connected ventral hernia is granted from January 12, 2009; subject to the law and regulations governing the payment of monetary benefits.

A TDIU due to service-connected disability is granted from November 1, 2008; subject to the law and regulations governing the payment of monetary benefits.

SMC at the housebound rate is granted from January 12, 2009; subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


